Case: 13-13220    Date Filed: 03/27/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-13220
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 4:12-cr-00207-BAE-GRS-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

TISHARD ROMELL BROWN,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                 (March 27, 2014)

Before PRYOR, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      Robert Nye, appointed counsel for Tishard Brown in this direct criminal

appeal, has moved to withdraw from further representation of Brown, arguing that

there are no non-frivolous grounds on which Brown could appeal either his

conviction or his sentence. Nye filed a brief identifying arguable issues for appeal
             Case: 13-13220     Date Filed: 03/27/2014   Page: 2 of 2


pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Brown did

not respond to Nye’s motion to withdraw or the Anders brief.

      After a careful, independent review of the record, we conclude that there are

no non-frivolous grounds on which Brown could base an appeal. For this reason,

counsel’s motion to withdraw is GRANTED, and Brown=s conviction and sentence

are AFFIRMED.




                                         2